Name: Council Regulation (EC) No 2008/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: trade;  foodstuff;  plant product;  international trade;  Europe;  EU finance;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31997R2008Council Regulation (EC) No 2008/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey Official Journal L 284 , 16/10/1997 P. 0017 - 0019COUNCIL REGULATION (EC) No 2008/97 of 9 October 1997 laying down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Additional Protocol to the Agreement creating an Association between the European Economic Community and Turkey on new concessions for imports of Turkish agricultural products into the Community (1) provides for special arrangements for imports of durum wheat and canary grass, rye and malt originating in Turkey; whereas those arrangements grant a reduction in the levy applicable to imports of durum wheat and canary grass, a reduction in the levy applicable to imports of rye, provided that Turkey levies a special export charge on that product, and a reduction in the fixed component of the levy applicable to imports of malt;Whereas, for olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10, Decision No 1/77 of the EC-Turkey Association Council provides for special arrangements comprising a flat rate deduction of ECU 0,7245 per 100 kilograms from the levy applicable to that oil; whereas, provided that Turkey levies an export charge, those arrangements provide for a further reduction of that levy corresponding to the amount of the special charge, but not exceeding ECU 13,14 per 100 kilograms, representing the reduction provided for in Article 2 of the Association Agreement and a reduction of ECU 13,14 per 100 kilograms, representing the additional amount provided for in Annex IV to that Agreement; whereas the Community has concluded an agreement in the form of an exchange of letters with Turkey extending the aforementioned special arrangements for the duration of the Association Agreement with Turkey, on the basis of a flat-rate reduction in the customs duties (2);Whereas the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (3) provides that the agricultural levies are to be replaced by fixed customs duties from 1 July 1995;Whereas continuation of the arrangements calls for the adoption of new implementing rules and the deletion of certain Articles of Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Community of certain agricultural products originating in Turkey (4);Whereas, in accordance with the agreements, the special export charge should be reflected in the price of the olive oil upon importation into the Community; whereas, to ensure the correct application of the arrangements in question, the necessary measures should be adopted to ensure that the charge is paid at the latest when the oil is imported;Whereas, if the present conditions of the special arrangements provided for in the Association Agreement are amended, in particular as regards the amounts, or if a new agreement is concluded, it may be necessary to adjust this Regulation to incorporate those changes; whereas provision should be made for those adjustments to be adopted by the Commission in accordance with the procedure laid down in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (5) or in the corresponding Articles of the other Regulations on the common organization of the markets affected by the special arrangements;Whereas, in Regulation (EC) No 2146/95 (6) and Regulation (EC) No 1214/96 (7), the Commission introduced autonomous systems as a transitional measure expiring on 30 June 1997; whereas this Regulation should therefore apply from 1 July 1997,HAS ADOPTED THIS REGULATION:Article 1 This Regulation lays down certain rules for the application of the special arrangements for imports of olive oil and certain other agricultural products originating in Turkey.Article 2 1. The rate of customs duty applicable to imports into the Community of olive oil other than that which has undergone a refining process, falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10, wholly obtained in Turkey and transported direct from that country to the Community, shall be reduced by ECU 0,7245 per 100 kilograms.2. Where Turkey levies a special export charge on that olive oil, wholly obtained in Turkey and transported direct from that country to the Community, the rate of customs duty shall be reduced by a further amount equal to the special charge but not exceeding ECU 13,14 per 100 kilograms, plus ECU 13,14 per 100 kilograms.3. The reduction in the rate of customs duty provided for in paragraph 2 shall apply to all olive oil imports for which the importer provides proof, when importing the oil, that the special export charge is reflected in the import price.Article 3 1. The rate of customs duty applicable to imports into the Community of olive oil having undergone a refining process falling within CN code 1509 90 00, wholly obtained in Turkey and transported direct from that country to the Community, shall be reduced by ECU 3,723 per 100 kilograms.2. The rate of customs duty applicable to imports into the Community of olive oil having undergone a refining process falling within CN code 1510 00 90, wholly obtained in Turkey and transported direct from that country to the Community, shall be reduced by ECU 7,003 per 100 kilograms.Article 4 The rates of duty applicable to imports into the Community of durum wheat falling within CN code 1001 10 00, originating in Turkey and transported direct from that country to the Community, shall be that set up pursuant to Article 10 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (8), less ECU 0,73 per tonne.Article 5 1. The rate of duty applicable to imports into the Community of rye falling within CN code 1002 00 00, originating in Turkey and transported direct from that country to the Community, shall be that set pursuant to Article 10 (2) of Regulation (EEC) No 1766/92, less an amount equal to the special charge on exports to the Community levied by Turkey on that product, but not exceeding ECU 11,68 per tonne.2. The arrangements provided for in paragraph 1 shall apply to all imports for which the importer provides proof that the special export charge has been paid by the exporter, of an amount not exceeding that set pursuant to Article 10 (2) of Regulation (EEC) No 1766/92, nor exceeding ECU 11,68 per tonne.Article 6 The rate of duty applicable to imports into the Community of malt, whether or not roasted, falling within CN code 1107, originating in Turkey and transported direct from that country to the Community, shall be reduced by ECU 6,57 per tonne.Article 7 Detailed rules for the application of this Regulation shall be adopted by the Commission in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC or the corresponding Articles of the other Regulations on the common organization of the markets concerned.Article 8 Where the present conditions of the special arrangements provided for in the Association Agreement are amended, in particular as regards the amounts, or where a new agreement is concluded, the Commission shall adopt the resultant adjustments necessary for this Regulation in accordance with the procedure laid down in Article 38 of Regulation 136/66/EEC or the corresponding Articles of the other Regulations on the common organization of the markets concerned.Article 9 Articles 6 to 10 of Regulation (EEC) No 1180/77 are hereby deleted.Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 9 October 1997.For the CouncilThe PresidentM. DELVAUX-STEHRES(1) OJ 217, 29. 12. 1964, p. 3687/64.(2) OJ L 277, 30. 10. 1996, p. 39.(3) OJ L 336, 23. 12. 1994, p. 22.(4) OJ L 142, 9. 6. 1977, p. 10. Regulation as last amended by Regulation (EC) No 2063/96 (OJ L 277, 30. 10. 1996, p. 4).(5) OJ 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1581/96 (OJ L 206, 16. 8. 1996, p. 11).(6) OJ L 215, 9. 9. 1995, p. 1.(7) OJ L 161, 29. 6. 1996, p. 46.(8) OJ L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EEC) No 923/96 (OJ L 126, 24. 5. 1996, p. 37).